      Case 2:20-cv-00894-MTL Document 43 Filed 12/17/20 Page 1 of 3


 1         BURCH & CRACCHIOLO, P.A.
     1850 NORTH CENTRAL AVENUE, SUITE 1700
 2             PHOENIX, AZ 85004
            TELEPHONE 602.274.7611
 3
   John D. Curtis II, SBA #019726
 4 jcurtis@bcattorneys.com
 5 Attorneys for Defendants
 6                         UNITED STATES DISTRICT COURT
 7                          FOR THE DISTRICT OF ARIZONA
 8
      Alexia Cabanillas, an individual; Kristen   Case No. 20-cv-00894-PHX-MTL
 9    Ellis, an individual; Christen Ingram, an
      individual; Gabriela Garcia, an
10    individual,                                       DEFENDANTS’ RENEWED
                                                          MOTION TO COMPEL
11                        Plaintiffs,                  PLAINTIFFS CABANILLAS,
      v.                                                 INGRAM AND GARCIA
12                                                     TO BINDING ARBITRATION
      4716, Inc., dba Hi Liter Gentlemen’s
13    Club, an Arizona Corporation; Frank
      Zanzucchi, an individual; Jason Brown,
14    an individual; John Zanzucchi, an
      individual; William V. Zanzucchi, an
15    individual; Paul Johnson, an individual,
      inclusive,
16
                          Defendants.
17
18         Defendants 4716, Inc., dba Hi Liter Gentlemen’s Club, Frank Zanzucchi, Jason
19 Brown, John Zanzucchi, William V. Zanzucchi and Paul Johnson (“Defendants”), by and
20 through counsel undersigned, hereby move to compel named Plaintiffs Alexia Cabanillas,
21 Christen Ingram and Gabriela Garcia to adjudicate their claims against Defendants by
22 way of private, binding arbitration as agreed in their contracts with Defendant 4716, Inc.
23 Plaintiff Kristen Ellis entered into an agreement waiving her ability to participate in a
24 collective action but elected to opt out of binding arbitration. Thus, the present Motion
25 to Compel is not applicable to her.
26         Procedural History
27         The present claims were initially brought only by Plaintiff Alexia Cabanillas.
28 [DKT 1]. Over the course of several months the other named plaintiffs consented to join.
         Case 2:20-cv-00894-MTL Document 43 Filed 12/17/20 Page 2 of 3



 1 [DKT 6-1 (Ellis), DKT 6-2 (Ingram) & DKT 27-1 (Garcia)].
 2           Each Plaintiff, other than Ms. Ellis, entered into Entertainment License Agreement
 3 (“ELA”) upon beginning work at Hi Liter Gentlemen’s Club. The ELAs contained
 4 binding arbitration provisions and waivers of participation in collective or class actions.
 5 Accordingly, Defendants moved to compel all three to arbitration. [DKT 8 (Cabanillas),
 6 DKT 19 (Ingram), DKT 28 (Garcia)]. None of the three Plaintiffs contested that their
 7 claims were subject to arbitration per the ELA. [DKT 10 (Cabanillas), DKT 21 (Ingram)
 8 & DKT 33 (Garcia)]. The Court, however, struck all three of Defendants’ Motions to
 9 Compel Arbitration as moot when it granted Plaintiffs leave to file their First Amended
10 Complaint. [DKT 41].
11           The only issues to be decided for the three Plaintiffs subject to binding arbitration
12 are the contentions of Ms. Cabanillas and Ms. Garcia that the portions of the ELA
13 allocating fees and costs incurred during their respective arbitrations be stricken. 1 [DKT
14 10 (Cabanillas) & DKT 33 (Garcia)].
15           Rather than reiterate the arguments previously made respecting the requirement
16 that Plaintiffs Cabanillas, Ingram and Garcia be compelled to arbitrate their claims and
17 respecting the costs and fees allocations in the ELA, Defendants hereby re-urge their
18 previously filed Motions. Accordingly, Defendants respectfully request that the Court
19 consider and decide the previously filed Motions to Compel Arbitration. [DKT 8, 19 and
20 28.]
21           Dated this 17th day of December, 2020.
22                                           BURCH & CRACCHIOLO, P.A.
23
                                             By s/ John D. Curtis II
24                                             John D. Curtis
                                               1850 North Central Avenue, Suite 1700
25                                             Phoenix, AZ 85004
                                               Attorneys for Defendants
26
27   1
     Ms. Ingram’s ELA did not contain a provision allocating a portion of the costs of
28 arbitration to her.

                                                   2
      Case 2:20-cv-00894-MTL Document 43 Filed 12/17/20 Page 3 of 3



 1
                                    CERTIFICATE OF SERVICE
 2
           I hereby certify that on the 17th day of December, 2020, I electronically transmitted
 3 this document to the Clerk of the United States District Court for the District of Arizona
   by using the CM/ECF System for filing and transmittal to the registered participants as
 4 identified on the Notice of Electronic Filing, and paper copies will be mailed to those
   indicated as non-registered participants.
 5
   Samuel R. Randall
 6 RANDALL LAW PLLC
   4742 North 24th Street, Suite 300
 7 Phoenix, AZ 85016
   srandall@randallslaw.com
 8 Attorneys for Plaintiffs
 9 Jarrett L. Ellzey (pro hac vice)
   HUGHES ELLZEY, LLP
10 1105 Milford Street
   Houston, TX 77066
11 jarrett@hughesellzey.com
   Attorneys for Plaintiffs
12
   John P. Kristensen (pro hac vice)
13 KRISTENSEN LLP
   12540 Beatrice Street, Suite 200
14 Los Angeles, CA 90066
   john@kristensenlaw.com
15 Lead Attorneys in Charge for Plaintiffs
16
     By: s/ Melanie A. Wright
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
